Citation Nr: 1631470	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-46 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2012 and January 2015, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

The Veteran's right knee condition is related to service.  


CONCLUSION OF LAW

The requirements for establishing service connection for a right knee condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
The Veteran contends that his right knee condition resulted from falling and twisting his knee after being struck by a door during service.  He later experienced right knee pain and swelling and sought in-service treatment.  These symptoms continued after separating from service in October 1995, and he treated his knee with over-the-counter medications and Ace bandages.  His knee continued to worsen, and he sought treatment from private Dr. M. in June 1998.  The Veteran's mother, aunt, and friend submitted statements reporting that the Veteran has complained of knee problems since service. 

Service treatment records contain the Veteran's November 1994 report of twisting his right knee after being struck by a door and falling.  The right knee had limited range of motion.  An assessment of a knee strain was provided, and the Veteran was prescribed naproxen, ice, an Ace wrap, and limited duty for one week.  The Veteran reported a trick left knee and left knee pain on his October 1995 report of medical history at separation.  

In June 1998, the Veteran was examined by Dr. M.  The Veteran reported right knee pain and that the knee gives way and snaps and cracks upon bending.  He stated that the knee had been bothering him for five years.  Dr. M. reported some mild tenderness along the medial and lateral patella surfaces.  His assessment was apparent patellar subluxation with some patellofemoral syndrome.  The Veteran was subsequently referred to Dr. H.  The Veteran complained of pain specific to the right superior medial aspect of the knee, and Dr. H. noted minimal edema.  

In a December 1999 letter, Dr. M. stated that the right knee injury time scale corresponds to service, although he could not definitively relate the condition to service.  

During VA treatment in August 2000, the Veteran complained of right knee discomfort and pain.  In May 2001, the Veteran reported radiating right knee pain, stating that he had the pain for over five years.  

The Veteran was first afforded a VA knee examination in February 2005.  He reported pain and instability in both knees.  The examiner diagnosed arthritis of both knees and opined that the arthritis in the right knee is unrelated to the left knee patellofemoral pain syndrome.  The Veteran was examined again in May 2007, and he again reported bilateral knee pain worsened by running or ascending stairs.  The examiner reported that both knees were normal because arthritis was not demonstrated on x-rays.

In May 2008, the Veteran was examined by private Dr. S.  The Veteran reported that he was struck by a door during service, injuring the right knee worse than the left, and has since had worsening pain and swelling.  Dr. S. reported that the Veteran had some early degenerative chondromalacia, and opined that the knee complaints are the result of the in-service injury described by the Veteran.  

The Veteran underwent another VA examination in January 2009.  He reported constant knee pain and occasional swelling.  The examiner reported a diagnosis of bilateral patellofemoral pain syndrome, remarking that the complaints of bilateral knee pain are well documented since separation from service in 1995.  She opined that it is at least as likely as not that active duty service aggravated his right knee.  She also offered opinions that it was less likely than not that the Veteran had a chronic right knee condition while in service, and that the current right knee patellofemoral pain syndrome is related to service, but she did not provide rationales for those opinions.

The Veteran was afforded additional VA knee examinations in April 2012 and January 2016.  Patellofemoral pain syndrome of the right knee was not noted during those examinations.

After review of the evidence of record, the Board finds that service connection for a right knee condition is warranted.  

At the outset, the Board finds that the element of a current disability is established by the January 2009 VA examiner's diagnosis of right knee patellofemoral pain syndrome.  Even though subsequent VA examiners did not diagnose patellofemoral pain syndrome, the requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the February 2005 and May 2007 examiners focused their opinions of the absence of arthritis, and did not consider whether the Veteran's contemporaneous complaints of right knee pain were indicative of patellofemoral pain syndrome.  

Additionally. the Board observes that the Veteran is competent to report that he has experienced right knee pain and swelling since service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds his account to be credible.  The Veteran has consistently reported the specific circumstances leading to the onset of his right knee pain, and the right knee injury is documented in the service treatment records.  Additionally, his first post-service report of right knee pain was made to a treating provider less than three years after separating from service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the presence of contemporaneous medical records, the length of time between the affiants' observations and the date on which the statements were written, and consistent statements of the veteran are factors that the Board can consider in weighing lay evidence).

Turning to the medical evidence of record, the Board finds that the opinions provided by Dr. M. in December 1999 and by Dr. S. in May 2008 are highly probative, as they were provided after examining the Veteran and receiving an accurate accounting of his pertinent medical history.  The physicians provided opinions which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

In light of the positive and negative evidence of record, including the Veteran's credible reports of experiencing right knee pain since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's right knee condition is related to service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for a right knee condition is granted.  



____________________________________________
KATHLEEN K. GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


